                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


CARRYN A. STEINBECK
               Plaintiff,

       v.                                                 Case No. 17-C-1760

NANCY A. BERRYHILL,
Acting Commissioner of the Social Security Administration
                Defendant.


                                    DECISION AND ORDER

       Plaintiff Carryn Steinbeck applied for social security disability benefits, alleging that she

could no longer work due to a variety of impairments, including fibromyalgia, rheumatoid

arthritis, plantar fasciitis, depression, and anxiety/panic disorder. Social security regulations

set forth a sequential, five-step test for determining disability:

       (1) Is the claimant currently working? If so, she is not disabled.

       (2) If not, does the claimant have a severe medically determinable physical or mental
       impairment? If not, the claimant is not disabled.

       (3) If so, do any of the claimant’s impairments meet or equal one of the presumptively
       disabling impairments set forth in the agency’s Listings? If so, the claimant is disabled.

       (4) If not, does the claimant retain the residual functional capacity (“RFC”) to perform her
       past relevant work? If so, she is not disabled.

       (5) If not, can the claimant, based on her RFC, age, education, and work experience
       make an adjustment to other work? If so, she is not disabled. If not, she is disabled.

See 20 C.F.R. § 404.1520(a)(4).

       The Administrative Law Judge (“ALJ”) assigned to this case concluded that while

plaintiff, then unemployed, suffered from a number of severe impairments, none qualified as
presumptively disabling under the agency’s regulations, and that despite her impairments

plaintiff remained capable of performing a range of sedentary work. The ALJ further concluded

that plaintiff could not, given this RFC, perform her past work; however, accepting the testimony

of a vocational expert (“VE”), he found that she could work as a “document specialist” or

“system surveillance monitor.”

       Plaintiff seeks judicial review of the ALJ’s decision. A reviewing court must determine

whether the ALJ’s findings are supported by “substantial evidence” – such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion. Walker v. Berryhill,

900 F.3d 479, 482 (7th Cir. 2018). To satisfy this standard, the ALJ must build an accurate and

logical bridge from the evidence to his conclusion and may not ignore evidence that undercuts

his conclusion. Spicher v. Berryhill, 898 F.3d 754, 757 (7th Cir. 2018). “A decision that lacks

adequate discussion of the issues will be remanded.” Moore v. Colvin, 743 F.3d 1118, 1121

(7th Cir. 2014).

                                                 I.

       Plaintiff first argues that the ALJ erred at step three by failing to consider Listing 14.09

(inflammatory arthritis).   See SSR 12-2p, 2012 SSR LEXIS 1, at *17 (indicating that

fibromyalgia may medically equal Listing 14.09D). I agree. While the ALJ discussed a number

of other Listings, he failed to even mention 14.09 (Tr. at 19-22), despite the fact that plaintiff’s

counsel specifically argued this Listing at the hearing (Tr. at 42).1 “In considering whether a



       1
       The Commissioner contends that the ALJ’s Listing analysis more than surpassed the
minimum articulation requirements, see Rice v. Barnhart, 384 F.3d 363, 370 (7th Cir. 2004), as
he discussed in some detail why plaintiff did not meet or equal various other Listings. However,
the Commissioner cites no authority for the proposition that discussing some potentially
applicable Listings excuses the ALJ from considering others.

                                                 2
claimant’s condition meets or equals a listed impairment, an ALJ must discuss the listing by

name and offer more than perfunctory analysis of the listing.” Barnett v. Barnhart, 381 F.3d

664, 668 (7th Cir. 2004). The absence of such a discussion “frustrates any attempt at judicial

review,” particularly where, as here, a specific Listing claim was made at the administrative

level. Brindisi v. Barnhart, 315 F.3d 783, 786 (7th Cir. 2003). The ALJ discussed some of the

medical evidence related to plaintiff’s arthritis (Tr. at 19-20, 23-24), but this discussion failed

to build the logical bridge necessary for judicial review of the step three determination.

See Lantz v. Berryhill, No. 1:17-CV-394-TLS, 2018 U.S. Dist. LEXIS 144863, at *10-11 (N.D.

Ind. Aug. 24, 2018).

       The Commissioner argues that the error was harmless, as plaintiff fails to establish that

she meets or equals Listing 14.09. See Maggard v. Apfel, 167 F.3d 376, 380 (7th Cir. 1999)

(noting that the claimant bears the burden of showing that her condition meets or equals all of

the criteria of a Listing). Plaintiff cites record evidence pertaining to the criteria under Listing

14.09A and 14.09D (Pl.’s Br. at 12-13); the Commissioner argues this evidence is insufficient

(Def.’s Br. at 4-6). It is the job of the ALJ, not the reviewing court, to weigh conflicting evidence,

see, e.g., Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir. 1990), and I cannot say with “great

confidence” that remanding for consideration of this Listing would be a waste of time, see, e.g.,

Spiva v. Astrue, 628 F.3d 346, 353 (7th Cir. 2010). Cf. Knox v. Astrue, 327 Fed. Appx. 652,

655 (7th Cir. 2009) (finding step three error harmless where the claimant failed to present any

medical evidence supporting the position that his impairments meet or equaled a particular

listing). Further, a “finding of medical equivalence requires an expert’s opinion on the issue,”

Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015), and in the present case it appears the

agency consultants did not consider this issue.             The matter must be remanded for

                                                  3
consideration of Listing 14.09.

                                                II.

       Plaintiff next argues that the ALJ failed to cite sufficient medical support for the RFC

determination. “[T]he determination of a claimant’s RFC is a matter for the ALJ alone – not a

treating or examining doctor – to decide.” Thomas v. Colvin, 745 F.3d 802, 808 (7th Cir. 2014).

Accordingly, the ALJ was not required to rely on a particular medical opinion in determining the

limitations contained in the RFC. See Schmidt v. Astrue, 496 F.3d 833, 845 (7th Cir. 2007) (“As

we have stated previously, an ALJ must consider the entire record, but the ALJ is not required

to rely entirely on a particular physician’s opinion or choose between the opinions any of the

claimant’s physicians.”). Nor does an ALJ “play doctor” by evaluating and weighing the medical

evidence. See Moreno v. Berryhill, No. 17-1954, 2018 U.S. App. LEXIS 9296, at *1 (7th Cir.

Apr. 13, 2018) (excising from previous opinion the statement: “We have made clear, however,

that ALJs are not qualified to evaluate medical records themselves, but must rely on expert

opinions.”). Plaintiff contends that the ALJ should have weighed the evidence regarding her

physical impairments differently (Pl.’s Br. at 15-18), but a reviewing court will not re-weigh the

evidence, resolve conflicts, or substitute its judgment for that of the Commissioner. E.g.,

McKinzey v. Astrue, 641 F.3d 884, 889 (7th Cir. 2011). Plaintiff also fails to explain how the

ALJ’s mental RFC failed to accommodate the limitations recognized by the consultative

examiner, Dr. Schinke. (Pl.’s Br. at 19-20.) This is not a case in which the ALJ accounted for

concentration problems merely by limiting the claimant to simple tasks. See O’Connor-Spinner

v. Astrue, 627 F.3d 614, 619-20 (7th Cir. 2010). Rather, the ALJ included a number of

limitations designed to accommodate plaintiff’s issues with concentration, work stress,

adaptation to changes, and panic attacks. (Tr. 22-23, 576-77.)

                                                4
       The ALJ did err, however, in failing to consider the opinion of plaintiff’s podiatrist, Dr.

Sheridan. (Tr. at 808-09). “An ALJ must consider all medical opinions in the record.” Roddy

v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013). The Commissioner again argues harmless error,

indicating that Dr. Sheridan’s report was not materially different from the ALJ’s RFC

assessment. However, Dr. Sheridan’s report endorsed a standing/walking tolerance of just one

hour, while the ALJ found that plaintiff could stand and/or walk two hours per day. (Tr. at 22.)

See also SSR 83-10, 1983 SSR LEXIS 30, at *13 (noting that sedentary work generally

requires walking/standing two hours per day). Dr. Sheridan further indicated, in a treatment

note, that plaintiff “is unable to work at this point because of her significant systemic and

numerous joint involvements.” (Tr. at 910.) The matter must be remanded for consideration

of his opinions.

                                               III.

       Plaintiff further argues that the ALJ erred in evaluating her testimony regarding the

nature and extent of her symptoms and limitations. See SSR 16-3p, 2016 SSR LEXIS 4.

While the court reviews an ALJ’s credibility determination deferentially, reversing only if it is

“patently wrong,” see, e.g., Gerstner v. Berryhill, 879 F.3d 257, 264 (7th Cir. 2018), here, as in

Gerstner, the ALJ drew several “unjustified inferences” in finding plaintiff’s statements “not

entirely consistent” with the evidence. (Tr. at 25.)

       The ALJ noted plaintiff’s testimony that she volunteers at a kennel and cares for dogs

at home. (Tr. at 25.) However, the ALJ overlooked plaintiff’s further testimony that she

volunteered once every three weeks (Tr. at 64) and “[m]ainly just supervis[ed] what the others

do making sure that they treat the puppies and dogs properly.” (Tr. at 48.) Plaintiff also

testified to limited activities with her own dogs, feeding and taking them to the front yard to

                                                5
relieve themselves. (Tr. at 84.) On bad days, she did not take the dogs out at all, but rather

put them on a long line so they could go in the yard themselves while she stayed inside. (Tr.

at 85; 64-55.) The ALJ further noted that, in a function report, plaintiff indicated that she

sometimes cooked and did housework (Tr. at 25), but at the hearing plaintiff testified that her

husband did most of the cooking and cleaning, and her ability to help depended on whether

she was having a good day or a bad day (Tr. at 57-58). Although it is appropriate for an ALJ

to consider a claimant’s daily activities when evaluating credibility, this must be done with care,

Roddy, 705 F.3d at 639; the ALJ may not ignore the claimant’s qualifications as to how she

carries out those activities. Craft v. Astrue, 539 F.3d 668, 680 (7th Cir. 2008).

       The ALJ noted that several of plaintiff’s impairments persisted for years prior to her

alleged onset date, even during her period of employment, suggesting that she was not limited

to the extent alleged. (Tr. at 26.) As the Seventh Circuit has recognized, “A disabled person

may want to work, may seek work, and in some cases may land work. . . . Maybe a seriously

disabled worker is able to work only by dint of his extraordinary determination and the

extraordinary assistance extended to him by kindly fellow workers.” Voigt v. Colvin, 781 F.3d

871, 876 (7th Cir. 2015). The court of appeals has further noted that a claimant’s “dogged

efforts to work” ordinarily enhance her credibility. Pierce v. Colvin, 739 F.3d 1046, 1051 (7th

Cir. 2014); see also Stark v. Colvin, 813 F.3d 684, 689 (7th Cir. 2016). The ALJ failed to

consider whether the cascading effects of plaintiff’s multiple impairments eventually made

continued employment impossible. Absent further explanation, reliance on this factor was

error. The matter must be remanded for reconsideration of plaintiff’s statements.

                                                IV.

       Finally, plaintiff argues that the ALJ failed to address the VE’s testimony that most

                                                6
sedentary jobs require more than occasional interaction with the public, that the only job he was

comfortable providing with such a limitation was document specialist, and that the system

surveillance monitor position “has kind of evolved into something that requires more than

occasional interaction with the public in most cases.” (Tr. at 91.) However, the VE went on to

testify that a person limited to occasional interaction could still perform the surveillance monitor

job as the DOT described it (Tr. at 91), and he later confirmed that his testimony was consistent

with the DOT (Tr. at 94-95). Plaintiff’s counsel did not object to or question this testimony,

forfeiting the argument she makes now. See Barrett v. Barnhart, 355 F.3d 1065, 1067 (7th Cir.

2004).

         In any event, even if the ALJ should have rejected the surveillance monitor job based

on a conflict between the DOT and the VE’s testimony of how that job is currently done, that

still left the document preparer job. The VE testified to 120,000 such jobs in the national

economy (Tr. at 91), a significant number. See Liskowitz v. Astrue, 559 F.3d 736, 743 (7th Cir.

2009).

         Plaintiff notes that, under the O*Net, the document preparer job requires more than

superficial interaction with others. Dicta in Alaura v. Colvin, 797 F.3d 503, 507 (7th Cir. 2015)

notwithstanding, an ALJ is not required to sua sponte reject a VE’s testimony because it may

conflict with the O*Net. See Ragland v. Berryhill, No. 17-C-0730, 2018 U.S. Dist. LEXIS 61864,

at *33-36 (E.D. Wis. Apr. 12, 2018) (collecting cases).

         Because the matter must be remanded for other reasons, plaintiff will be free to raise

these issues with the ALJ and VE should the analysis reach step five. However, plaintiff fails

to establish independent error in this regard.



                                                 7
                                             V.

      THEREFORE, IT IS ORDERED that the ALJ’s decision is reversed, and this matter is

remanded for further proceedings consistent with this decision. The Clerk shall enter judgment

accordingly.

      Dated at Milwaukee, Wisconsin this 18th day of January, 2019.

                                         /s Lynn Adelman
                                         LYNN ADELMAN
                                         District Judge




                                              8
